                          UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

ROY LOMBARD,

                        Plaintiff,

v.                                                              Case No: 6:17-cv-1952-Orl-31DCI

ANOTHER SOUTHERN HOLDING
COMPANY, LLC,

                        Defendant.


                                                ORDER
        On January 30, 2019, Magistrate Judge Irick issued a Report and Recommendation (Doc.

32) recommending that Plaintiff’s Renewed Motion for Default Judgment (Doc. 31) be granted as

to liability and that Plaintiff be directed to file a motion pertaining to damages. Plaintiff has filed

an objection (Doc. 33) contending that he is entitled to a jury trial on the issue of his damages.

        Federal Rule of Civil Procedure 55(b)(2) governs the entry of default judgment by the

Court. The rule provides that the Court may determine the amount of damages “preserving any

federal statutory right to a jury trial. . . .” In his motion, Plaintiff cites to no authority which

preserves a right to a jury trial in this situation and the Court has not found any. Accordingly, it

is

        ORDERED that Plaintiff’s objection is OVERRULED. The Report and

Recommendation is CONFIRMED and ADOPTED as part of this Order, and Plaintiff’s Renewed

Motion for Entry of Default Judgment is GRANTED as to liability. If Plaintiff wishes to pursue

his damages claim, he must file a motion and supporting memorandum, together with a summary
of the damages he is claiming in this action by March 26, 2019. The Court will thereafter set an

evidentiary hearing on this issue of damages.

       DONE and ORDERED in Chambers, Orlando, Florida on March 11, 2019.




                                                                                              

Copies furnished to:

Counsel of Record
Unrepresented Party




                                                -2-
